Case 2:20-cv-00035-AWA-LRL Document 12 Filed 03/29/21 Page 1 of 3 PageID# 119




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              Norfolk Division


REYNALDO SANCHEZ,

             Petitioner,

      v.                                             Civil Action No. 2:20-cv-35

JUSTIN ANDREWS, Warden,

             Respondent.




                                   FINAL ORDER

      Before the Court is a petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2241, ECF No. 1, and the Respondent’s Motion to Dismiss, ECF No. 7.

Petitioner was serving a 60-month sentence for Attempted Possession with Intent to

Distribute Oxycodone in violation of 21 U.S.C. § 846 and Possession with Intent to

Distribute Cocaine in violation of 21 U.S.C. § 841(a)(1). ECF No. 2 at 3.

      In his petition, Petitioner is challenging an October 3, 2018 disciplinary

proceeding in which he was sanctioned with, among other things, a loss of 41 days of

good conduct time for possession of a weapon. See ECF No. 1 at 9.

      The matter was referred for disposition to a United States Magistrate Judge

pursuant to 28 U.S.C. §§ 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), Local

Civil Rule 72, and the April 2, 2002 Standing Order on Assignment of Certain Matters

to United States Magistrate Judges. In a Report and Recommendation entered on
Case 2:20-cv-00035-AWA-LRL Document 12 Filed 03/29/21 Page 2 of 3 PageID# 120




December 14, 2020, the Magistrate Judge recommended the motion to dismiss be

granted, and the petition be denied and dismissed with prejudice. ECF No. 11.

      The parties were advised of their right to file written objections to the Report

and Recommendation. Neither Petitioner nor Respondent filed objections with the

Court and the time to do so has expired. Therefore, this Court has proceeded with

examining the merits of the Report and Recommendation under the applicable

standards of review.

      Having reviewed the record and having heard no objection, the Court agrees

with the Report and Recommendation on the grounds stated by the Magistrate Judge

and ADOPTS and APPROVES the Report and Recommendation, ECF No. 11, in its

entirety as the Court’s own opinion. Accordingly, Respondent’s motion to dismiss,

ECF No. 7, is GRANTED, and the Petition, ECF No. 1, is DENIED and

DISMISSED WITH PREJUDICE.

      It is ORDERED that judgment be entered in favor of Respondent.

      Petitioner is hereby notified that he may appeal from the judgment entered

pursuant to this Final Order by filing a notice of appeal with the Clerk of the Court

at the Walter E. Hoffman United States Courthouse, 600 Granby Street, Norfolk,

Virginia 23510, within thirty (30) days from the date judgment is entered.

      Because Petitioner has failed to demonstrate a substantial showing of the

denial of a constitutional right pursuant to 28 U.S.C. § 2253(c) and Federal Rule of

Appellate Procedure 22(b)(1), the Court declines to issue a certificate of appealability.

See Miller-El v. Cockrell, 537 U.S. 322, 335—36 (2003).
                                           2
Case 2:20-cv-00035-AWA-LRL Document 12 Filed 03/29/21 Page 3 of 3 PageID# 121




      The Clerk is DIRECTED to forward a copy of this Order to the Petitioner

Reynaldo Sanchez and counsel of record for the Respondent.



      It is so ORDERED.



                                     _________________/s/_____________________
                                               Arenda L. Wright Allen
                                             United States District Judge
March 29, 2021
Norfolk, Virginia




                                        3
